                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                               AUSTIN DIVISION


DEFENSE DISTRIBUTED and SECOND §                      Case No. 1:18-CV-637-RP
AMENDMENT FOUNDATION, INC.,               §
                                          §
                     Plaintiffs,          §
                                          §
                     v.                   §
                                          §
GURBIR GREWAL, in his official §
capacity as New Jersey Attorney General; §
MICHAEL FEUER, in his official §
capacity as Los Angeles City Attorney; §
ANDREW CUOMO, in his official §
capacity as New York Governor; §
MATTHEW DENN, in his official §
capacity as Attorney General of the State §
of Delaware; JOSH SHAPIRO, in his §
official capacity as Attorney General of §
Pennsylvania; and THOMAS WOLF, in §
his official capacity as Pennsylvania §
Governor,                                 §
                                          §
                      Defendants.

                   DECLARATION OF PALOMA HEINDORFF

      I, Paloma Heindorff, declare:
      1.     I am a resident of Texas.
      2.     I am a custodian of records and Director of Defense Distributed
                      DEFENSE DISTRIBUTED AND DEFCAD
      3.     Defense Distributed is a Texas corporation headquartered in Austin, Texas.
      4.     Defense Distributed is organized and operated for the purpose of defending
the civil liberty of popular access to arms guaranteed by the United States Constitution.


                                           1
To that end, Defense Distributed facilitates global access to, and the collaborative
production of, information and knowledge related to the digital manufacturing of arms;
and publishes and distributes, at no cost to the public, such information and knowledge
on the internet in promotion of the public interest.
       5.     Defense Distributed has distributed computer-aided design (“CAD”) files
and other digital information that can assist efforts to digitally manufacture or produce
firearms or firearm components (“digital firearms information”). With respect to a given
firearm component, the digital firearms information that Defense Distributed distributes
takes the form of stereolithography (.stl) files about the component, Initial Graphics
Exchange Specification (.igs) files about the component, SoLiDworks PaRT (.sldprt) files
about the component, SketchUp (.skp) files about the component, Standard for the
Exchange of Product Data (“STEP”) (.stp) files about the component, diagrams of the
component, renderings of the component, “read me” plain text files about the
component’s assembly methods, “read me” plain text files about the National Firearms
Act and the Undetectable Firearms Act, and/or software licenses. Defense Distributed
desires and intends to continue distributing digital firearms information lawfully.
       6.     Defense Distributed’s distributions have included the sale, giving,
providing, mailing, delivering, publishing, circulating, disseminating, presenting,
exhibiting, displaying, sharing, advertising, offering, and/or making available of digital
firearms information. Defense Distributed desires and intends to continue distributing
digital firearms information in these manners lawfully.
       7.     To accomplish its distribution activities, Defense Distributed maintains a
publicly accessible website at www.defcad.org and www.defcad.com (collectively
referred to as “DEFCAD”). Posting information on DEFCAD is a primary means by
which Defense Distributed accomplishes its distribution of digital firearms information.
Defense Distributed desires and intends to continue maintaining DEFCAD lawfully.


                                              2
    DISTRIBUTION OF DIGITAL FIREARMS INFORMATION—ROUND ONE
       8.     Beginning in 2012, Defense Distributed generated digital firearms
information in the form of CAD files that can assist an individual in digitally
manufacturing or producing a single-shot firearm known as the “Liberator,” a firearm
receiver for AR-15 rifles, and a magazine for AR-15 rifles. Defense Distributed posted
this digital firearms information on DEFCAD for free download by the public.
       9.     The digital firearms files that Defense Distributed published about the
“Liberator” are accurately described by docket entry number 36-2 in Defense Distributed
et al. v. United States Department of State et al., No. 1:15-372-RP (W.D. Tex.).
       10.    Some of the digital firearms information that Defense Distributed posted to
DEFCAD at this time was originally created by other information content providers and
posted on other websites before Defense Distributed posted the information to DEFCAD.
       11.    The digital firearms information that Defense Distributed posted to
DEFCAD at this time was downloaded approximately 100,000 times. News reports
documented this. Exhibit A is an exemplary news article that provides proof of this fact.
       12.    In May 2013, Defense Distributed received a letter dated May 8, 2013,
from Glenn Smith, Chief of the Enforcement Division at the State Department
Directorate of Defense Trade Controls. Exhibit B is a copy of that letter.
       13.    The State Department letter warned that the digital firearms information
published on DEFCAD is described in the International Traffic in Arms Regulations, 22
C.F.R. Parts 120-130 (“ITAR”), and that Defense Distributed may have released
ITAR-controlled technical data without required prior authorization from the State
Department. The State Department letter instructed Defense Distributed to remove the
digital firearms information from public access.
       14.    At the time it posted this set of digital firearms information on DEFCAD,
Defense Distributed did not know that the government would demand to pre-approve its


                                             3
speech. Defense Distributed believed, and continues to believe, that its right to distribute
digital firearms information on the Internet and otherwise is guaranteed by the United
States Constitution. Nevertheless, due to fears of adverse civil and criminal legal action,
Defense Distributed promptly complied with the State Department’s demands and
removed this set of digital firearms information from public access on DEFCAD.
       15.    But for the State Department’s imposition of the prior restraint upon the
distribution of the digital firearms information, Defense Distributed would have
continued to freely distribute this set of digital firearms information on DEFCAD.
    DISTRIBUTION OF DIGITAL FIREARMS INFORMATION—ROUND TWO
       16.    In 2015, Defense Distributed and the Second Amendment Foundation, later
joined by Conn Williamson, filed a lawsuit in the United States District Court for the
Western District of Texas against the State Department and several of its officers, styled
Defense Distributed et al. v. United States Department of State et al., No. 1:15-372-RP
(W.D. Tex.) (hereinafter “Defense Distributed I”). As part of this action, among other
things, Defense Distributed challenged the constitutionality of the State Department’s
prior restraint of public speech imposed under the ITAR.
       17.    In June 2018, the Defense Distributed I Plaintiffs entered into a settlement
agreement with the State Department. The Settlement Agreement requires, among other
things, that the State Department issue a license to the Defense Distributed I Plaintiffs
that allows them to freely publish digital firearms information. Exhibit C is a copy of the
Settlement Agreement.
       18.    On July 27, 2018, the State Department issued the license to Defense
Distributed and the other Defense Distributed I Plaintiffs. Exhibit D is a copy of that
license.
       19.    Beginning on July 27, 2018, Defense Distributed published digital firearms
information on the Internet at DEFCAD for free download by the public. This set of


                                             4
digital firearms information consisted of ten subsets of CAD files, including the Liberator
CAD files. With the exception of the Liberator CAD files, which were previously posted
by Defense Distributed before receiving the State Department’s letter, the other CAD
files posted at this time were created by persons other than Defense Distributed and had
been posted on the internet by persons other than Defense Distributed before Defense
Distributed republished them on DEFCAD.
       20.    The Liberator files that Defense Distributed published to DEFCAD
exemplify the kind of digital firearms information that Defense Distributed intends to
develop and distribute in the future. The other files that Defense Distributed published to
DEFCAD are accurately described by Exhibit I, and they too exemplify the kind of
digital firearms information that Defense Distributed intends to distribute in the future.
       21.    Beginning on July 29, 2018, various state attorney generals filed lawsuits in
New Jersey, Pennsylvania, and Washington State to stop Defense Distributed’s
publication of digital firearms information online.       In the course of this litigation,
Defense Distributed agreed to take certain measures to block online access to the digital
firearms information by persons in New Jersey, Pennsylvania, and Los Angeles. But for
the states’ unfounded legal actions, Defense Distributed would not have engaged in these
access-blocking activities.
       22.    On July 30, 2018, attorney generals of various states sued the State
Department and the Defense Distributed I Plaintiffs in State of Washington et al., v.
United States Department of State et al., No. 2:18-cv-1115-RSL (W.D. Wash.). In that
action, Judge Robert Lasnik issued a temporary restraining order that enjoined the State
Department from implementing or enforcing the license and an ITAR regulatory change
that the State Department had made for the purpose of complying with the Settlement
Agreement.
       23.    Despite this ruling, Defense Distributed maintains that the Constitution


                                              5
guarantees its right to distribute the digital firearms information at issue. Nonetheless,
out of an abundance of caution and for fear of further prosecution, Defense Distributed
ceased posting digital firearms information to DEFCAD for free download by the public.
       24.    Judge Lasnik issued a preliminary injunction on August 27, 2018. The
preliminary injunction reaffirmed the temporary restraining order, enjoining the State
Department from implementing the license and the ITAR regulatory change that it had
made for the purpose of complying with the Settlement Agreement.
       25.    During the preliminary injunction proceedings, the State of Washington
Attorney General’s office, speaking on behalf of all of that case’s plaintiffs, and the
Department of Justice, speaking on behalf of the State Department, represented to Judge
Lasnik that it is legal for Defense Distributed to hand or mail digital firearms information
to U.S. persons in the United States. Exhibit E is the transcript of those proceedings.
   DISTRIBUTION OF DIGITAL FIREARMS INFORMATION—ROUND THREE
       26.    After August 27, 2018, in light of the representations that both the state and
federal governments made to Judge Lasnik during the preliminary injunction
proceedings, Defense Distributed used DEFCAD to advertise and offer digital firearms
information for sale to U.S. persons, as defined in the ITAR, inside the United States (i.e.,
domestic-only sales). Exhibit F is a DEFCAD advertisement that exemplifies these
efforts. In advertisements and offers, DEFCAD provided notice that domestic sales of
the information were not available to residents of New Jersey, Pennsylvania, and other
states involved in the multidistrict litigation (a/k/a states “behind the Blue Wall”). Exhibit
G is an exemplary DEFCAD publication that provides such a notice.
       27.    In conjunction with these advertisements and offers, Defense Distributed
sold digital firearms information by using an ecommerce platform on DEFCAD to
facilitate the transaction and using the U.S. Postal Service as its means of delivering the
information. After customers entered an order using DEFCAD’s online ecommerce


                                              6
platform, and following Defense Distributed’s review, Defense Distributed placed
purchased information on a USB drive or SD card and mailed the drive or card to
domestic-only sales customers via the U.S. Postal Service.
       28.    On November 2, 2018, Defense Distributed learned that the New Jersey
Legislature passed Senate Bill 2465, Section 3(l)(2) of which, if signed into law by the
Governor, would make it a crime to, among other things “publish, circulate, disseminate,
present, exhibit, display, share, advertise, offer, or make available via the Internet or by
any other means” to a person in New Jersey any digital instructions in the form of CAD
files or other electronic code or instructions that “may be used” to program a 3D printer
to manufacture or produce a firearm, firearm receiver, magazine, or firearm component.
       29.    Realizing that the New Jersey Governor may sign Senate Bill 2465 at any
time, Defense Distributed feared criminal enforcement of the new law against Defense
Distributed, its officers, its employees, or its agents. Namely, Defense Distributed feared
the commencement of criminal enforcement actions under Section 3(l)(2) if digital
firearms information was ever provided to a person in New Jersey, if digital firearms
information was ever offered for sale to a person in New Jersey, if digital firearms
information was ever advertised for sale to a person in New Jersey, if digital firearms
information was presented or exhibited or displayed to a person in New Jersey, and if
digital firearms information was otherwise distributed to a person in New Jersey. Based
upon this fear, Defense Distributed ceased offering, advertising, selling, or otherwise
distributing digital firearms information on DEFCAD.          All distributions of digital
firearms information via DEFCAD ceased. This involved blocking all public access to
DEFCAD and halting all shipments of digital firearms information via the U.S. Postal
Service. Exhibit I provides proof of this fact.
       30.    I saw New Jersey’s Governor sign Senate Bill 2465 on November 11, 2018.
At that event, New Jersey’s Attorney General stated that Defense Distributed was a focus


                                              7
of the new law. This and other official statements made by the New Jersey Governor and
Attorney General confirm Defense Distributed’s fear that any further distribution of
digital firearms information will likely result in enforcement actions against Defense
Distributed, as well as against Defense Distributed’s officers, employees, and/or agents.
       31.    Because of New Jersey’s effort to criminalize and otherwise censor the
distribution of digital firearms information that “may be used” to program a 3D printer to
manufacture or produce a firearm, firearm receiver, magazine, or firearm component,
Defense Distributed has incurred and continues to incur the burden of altering its
business practices to avoid the risk that the New Jersey Attorney General will prosecute
Defense Distributed and/or Defense Distributed’s officers, employees, and/or agents for
information received or information that is merely viewed by a person in New Jersey.
       32.    Because of New Jersey’s effort to criminalize and otherwise censor the
distribution of digital firearms information, Defense Distributed refrains from engaging
in the following constitutionally protected activities that it would otherwise conduct
lawfully:
       A.     Posting digital firearms information on the DEFCAD website for free
              download by the public;
       B.     Selling digital firearms information to persons in New Jersey on the
              DEFCAD website for shipment on USB drive or SD cards mailed via the
              U.S. Postal Service;
       C.     Advertising its digital firearms information offerings on the DEFCAD
              website.
       D.     Participating in trade shows where Defense Distributed is unable to
              determine the state of residence of attendees that may view its displays and
              other advertisements;
       E.     Sending advertisements via email lists where Defense Distributed is unable


                                            8
	
	
            	
            	
            	
        Exhibit	A	
            	
            	
	   	
3D-Printed Gun's Blueprints Downloaded 100,000 Times In Two Days (With Some Help From Kim Dotcom)                                11/19/18, 10(03 PM




             111,437 views | May 8, 2013, 05:12pm



             3D-Printed Gun's Blueprints
             Downloaded 100,000 Times In Two
             Days (With Some Help From Kim
             Dotcom)
                             Andy Greenberg Forbes Staff
                             Security
                             Covering the worlds of data security, privacy and hacker culture.




             If gun control advocates hoped to prevent
             blueprints for the world's first fully 3D-
             printable gun from spreading online, that
             horse has now left the barn about a hundred
             thousand times.

             That's the number of downloads of the 3D-
             printable file for the so-called "Liberator" gun
             that the high-tech gunsmithing group Defense
             Distributed has seen in just the last two days,
             a member of the group tells me. The gun's
             CAD files have been ten times more popular
             than any component the group has previously
             made available, parts that have included the
                                                                                          Defense Distributed founder Cody Wilson,
             body of an AR-15 and the magazine for an                                     displaying the world's first fully 3D-printed
                                                                                          gun, the "Liberator." Click to enlarge.
             AK-47."This has definitely been our most                                     (Credit: Michael Thad Carter for Forbes)



https://www.forbes.com/sites/andygreenberg/2013/05/08/3d-printed-…00-times-in-two-days-with-some-help-from-kim-dotcom/#ce0082610b88       Page 1 of 7
3D-Printed Gun's Blueprints Downloaded 100,000 Times In Two Days (With Some Help From Kim Dotcom)                                11/19/18, 10(03 PM



             well-received download," says Haroon Khalid, a developer working with Defense
             Distributed. "I don't think any of us predicted it would be this much."

             Update: The State Department has now demanded Defense Distributed take
             down its printable gun files due to possible export control violations.

             The controversial gun-printing group is hosting those files, which include
             everything from the gun's trigger to its body to its barrel, on a service that has
             attracted some controversy of its own: Kim Dotcom's Mega storage site. Although
             the blueprint is only publicly visible on Defense Distributed's own website
             Defcad.org, users who click on it are prompted to download the collection of CAD
             files from Mega.co.nz, which advertises that it encrypts all users' information and
             has a reputation for resisting government surveillance. Update: Mega now says
             it's deleting the gun files from its servers, and Kim Dotcom has declared the
             weapon a "serious threat to the security of the community."

             Cody Wilson, Defense Distributed's 25-year-old founder, says that the group
             chose to use Mega mostly because it was fast and free. But he also says he feels a
             degree of common cause with Kim Dotcom, the ex-hacker chief executive of Mega
             who has become a vocal critic of the U.S. government after being indicted for
             copyright infringement and racketeering in early 2012. "We're sympathetic to
             Kim Dotcom," says Wilson. "There are plenty of services we could have used, but
             we chose this one. He's down for the struggle."

             The most downloads of Defense Distributed's "Liberator," surprisingly, haven't
             come from the U.S., but from Spain, according to Khalid's count. The U.S. is
             second, ahead of Brazil, Germany, and the U.K., he says, although he wasn't able
             to provide absolute download numbers for each country.




https://www.forbes.com/sites/andygreenberg/2013/05/08/3d-printed-…00-times-in-two-days-with-some-help-from-kim-dotcom/#ce0082610b88     Page 2 of 7
3D-Printed Gun's Blueprints Downloaded 100,000 Times In Two Days (With Some Help From Kim Dotcom)                                11/19/18, 10(03 PM




             YOU MAY ALSO LIKE




             Update: Although Spain was initially outpacing the U.S. in downloads, it seems
             more Americans have now downloaded the file.

             The gun's blueprint, of course, may have also already spread far wider than
             Defense Distributed can measure. It's also been uploaded to the filesharing site
             the Pirate Bay, where it's quickly become one of the most popular files in the site's
             3D-printing category. "This is the first in what will become an avalanche of
             undetectable, untraceable, easy-to-manufacture weapons that will turn the tables
             on evil-doers the world over," writes one user with the name DakotaSmith on the
             site. "Share and enjoy."

             It's worth noting that only a fraction of those who download the printable gun file
             will ever try to actually create one. Defense Distributed used an $8,000 second-
             hand Stratasys Dimension SST to print their prototype, a 3D printer that the vast
             majority of its fans won't have access to.

             Nonetheless the "Liberator," which I first revealed last Friday and then witnessed
             being test-fired over the weekend, has caused an enormous stir online. Defense
             Distributed says that it received 540,000 users to its website in the two days since
             its printable gun was released, and its video revealing the gun has attracted 2.8
             million views on YouTube.

             The project has also already immediately inspired a legal backlash. New York
             congressmen Steve Israel and Chuck Schumer have both called for the renewal of
             the Undetectable Firearms Act to ban any gun that can't be spotted with a metal
             detector.



https://www.forbes.com/sites/andygreenberg/2013/05/08/3d-printed-…00-times-in-two-days-with-some-help-from-kim-dotcom/#ce0082610b88     Page 3 of 7
3D-Printed Gun's Blueprints Downloaded 100,000 Times In Two Days (With Some Help From Kim Dotcom)                                11/19/18, 10(03 PM



             But Defense Distributed's real goal hasn't been to create an undetectable gun so
             much as an uncensorable, digital one. As the group's founder radical libertarian
             founder Cody Wilson sees it, firearms can be made into a printable file that blurs
             the line between gun control and information censorship, blending the First
             Amendent and the Second and demonstrating how technology can render the
             government irrelevant.

             "Call me crazy, but I see a world where contraband will pass underground
             through the data cables to be printed in our homes as the drones move overhead,"
             Wilson said when we first spoke in August of last year. "I see a kind of poetry
             there…I dream of this very weird future and I’d like to be a part of it."

             —




https://www.forbes.com/sites/andygreenberg/2013/05/08/3d-printed-…00-times-in-two-days-with-some-help-from-kim-dotcom/#ce0082610b88     Page 4 of 7
3D-Printed Gun's Blueprints Downloaded 100,000 Times In Two Days (With Some Help From Kim Dotcom)                                11/19/18, 10(03 PM




             Follow me on Twitter, and check out my new book, This Machine Kills
             Secrets: How WikiLeakers, Cypherpunks and Hacktivists Aim To
             Free The World’s Information.

             Related on Forbes:




https://www.forbes.com/sites/andygreenberg/2013/05/08/3d-printed-…00-times-in-two-days-with-some-help-from-kim-dotcom/#ce0082610b88     Page 5 of 7
3D-Printed Gun's Blueprints Downloaded 100,000 Times In Two Days (With Some Help From Kim Dotcom)                                11/19/18, 10(03 PM



                                                                                  Gallery: Ten Wild Things You
                                                                                  Can 3D Print At Home
                                                                                  10 images

                                                                                  View gallery




             I'm a technology, privacy, and information security reporter and most recently
             the author of the book This Machine Kills Secrets, a chronicle of the history and
             future of infor... MORE




https://www.forbes.com/sites/andygreenberg/2013/05/08/3d-printed-…00-times-in-two-days-with-some-help-from-kim-dotcom/#ce0082610b88     Page 6 of 7
3D-Printed Gun's Blueprints Downloaded 100,000 Times In Two Days (With Some Help From Kim Dotcom)                                11/19/18, 10(03 PM




             106,791 views | Nov 1, 2018, 09:00am



             #Futureproofing: Why This
             Company Sources Talent Locally
             (And Why You Should Too)
                             U.S. Chamber of Commerce Staff Brand Contributor
                             Grads of Life BRANDVOICE




                             U.S. Chamber of Commerce Staff Brand Contributor                                                 Follow




             Every day, American businesses are solving some of the world’s greatest challenges, and in
             the process, they’re creating opportunity, strengthening their communities, and moving our
             country forward. Brought to you by the U.S. Chamber of Commerce, Free Enterprise brings
             their... Read More




https://www.forbes.com/sites/andygreenberg/2013/05/08/3d-printed-…00-times-in-two-days-with-some-help-from-kim-dotcom/#ce0082610b88     Page 7 of 7
	
	
            	
            	
            	
        Exhibit	B	
	   	
                                            United States Department of State
                                            Bureau of Political-Militmy Affairs
                                            Office of Defense Trade Controls Compliance
                                            Washington, D.C. 20522-0ll2




                                                                   MAY CIS 2013
In reply refer to


Mr. Cody Wilson




Dear Mr. Wilson:

       The Department of State, Bureau of Political Military Affairs, Office of Defense
Trade Controls Compliance, Enforcement Division (DTCC/END) is responsible for
compliance with and civil enforcement of the Arms Export Control Act (22 U.S.C.
2778) (AECA) and the AECA's implementing regulations, the International Traffic in
Arms Regulations (22 C.F.R. Parts 120-130) (ITAR). The AECA and the ITAR impose
certain requirements and restrictions on the transfer of, and access to, controlled defense
articles and related technical data designated by the United States Munitions List
(USML) (22 C.F.R. Part 121).

      DTCC/END is conducting a review of technical data made publicly available by
Defense Distributed through its 3D printing website, DEFCAD.org, the majority of
which appear to be related to items in Category I of the USML Defense Distributed
may have released ITAR-controllcd technical data without the required prior
authorization from the Directorate of Defense Trade Controls (DDTC), a violation of
theiTAR.

       Technical data regulated under the ITAR refers to information required for the
design, development, production, manufacture, assembly, operation, repair, testing,
maintenance or modification of defense articles, including information in the form of
blueprints, drawings, photographs, plans, instructions or documentation. For a complete
definition of technical data, see § 120.10 of the ITAR. Pursuant to § 127.1 of the IT AR,
                                           -2-


it is unlawful to export any defense article or technical data for which a license or
written approval is required without first obtaining the required authorization from the
DDTC. Please note that disclosing (including oral or visual disclosure) or transferring
technical data to a foreign person, whether in the United States or abroad, is considered
an export under§ 120.17 of the ITAR.

       The Department believes Defense Distributed may not have established the
proper jurisdiction of the subject technical data. To resolve this matter officially, we
request that Defense Distributed submit Commodity Jurisdiction (CJ) determination
requests for the following selection of data files available on DEFCAD.org, and any
other technical data for which Defense Distributed is unable to determine proper
jurisdiction:

       l. Defense Distributed Liberator pistol
      2. .22 electric
      3. 125mm BK-14M high-explosive anti-tank warhead
      4. 5.56/.223 muzzle brake
      5. Springfield XD-40 tactical slide assembly
      6. Sound Moderator- slip on
      7. "The Dirty Diane" 1/2-28 to 3/4-16 STP S3600 oil filter silencer adapter
      8. 12 gauge to .22 CB sub-caliber insert
      9. Voltlock electronic black powder system
       10. VZ-58 front sight.

      DTCC!END requests that Defense Distributed submit its CJ requests within three
weeks of receipt of this letter and notify this office of the final CJ determinations. All
CJ requests must be submitted electronically through an online application using the
DS-4076 Commodity Jurisdiction Request Form. The form, guidance for submitting CJ
requests, and other relevant information such as a copy of the ITAR can be found on
DDTC's website at http:!/www.pmddtc.state.gov.

       Until the Department provides Defense Distributed with final CJ determinations,
Defense Disttibuted should treat the above technical data as ITAR-controlled. This
means that all such data should be removed from public access immediately. Defense
Distributed should also review the remainder of the data made public on its website to
                                                -3-


     determine whether any additional data may be similarly controlled and proceed
     according to ITAR requirements.

            Additionally, DTCC/END requests information about the procedures Defense
     Distributed follows to determine the classification of its technical data, to include the
     aforementioned technical data files. We ask that you provide your procedures for
,.   determining proper jurisdiction of technical data within 30 days of the date of this letter
       Ms. Bridget Van Buren, Compliance Specialist, Enforcement Division, at the address
     below:

                               Office of Defense Trade Controls Compliance




          We appreciate your full cooperation in this matter. Please note our reference
     number in any future correspondence.

                                             Sincerely,                   .




                                             Glenn E. Smith
                                             Chief, Enforcement Division
	
	
            	
            	
            	
        Exhibit	C	
	   	
                                  SETTLEMENT AGREEMENT


        Defense Distributed ("DD"), Second Amendment Foundation, Inc. ("SAF"), and Conn


Williamson (collectively, "Plaintiffs,") and the United States Department of State ("State"), the


Secretary of State, the Directorate of Defense Trade Controls ("DDTC"), the Deputy Assistant


Secretary, Defense Trade Controls, and the Director, Office of Defense Trade Controls Policy


(collectively, "Defendants"), out of a mutual desire to resolve all of the claims in the case


captioned Defense Distributed, et al. v. Dep't ofState, etal., Case No. 15-cv-372-RP (W.D.


Tex.) (the "Action") without the need for further litigation and without any admission of liability,


hereby stipulate and agree as follows:


       Plaintiffs and Defendants do hereby settle all claims, issues, complaints, or actions


described in the case captioned, and any and all other claims, complaints, or issues that have


been or could have been asserted by Plaintiffs against Defendants in accordance with the


following terms and conditions:




1.     Consideration : In consideration of Plaintiffs' agreement to dismiss the claims in the


Action with prejudice as described in paragraph 2, below, Defendants agree to the following, in


accordance with the definitions set forth in paragraph 12, below:


       (a)     Defendants' commitment to draft and to fully pursue, to the extent authorized by


               law (including the Administrative Procedure Act), the publication in the Federal


               Register of a notice of proposed rulemaking and final rule, revising USML


               Category I to exclude the technical data that is the subject of the Action.


       (b)     Defendants' announcement, while the above-referenced final rule is in


               development, of a temporary modification, consistent with the International
      Traffic in Arms Regulations (ITAR), 22 C.F.R. § 126.2, of USML Category I to


      exclude the technical data that is the subject of the Action. The announcement


      will appear on the DDTC website, www.pmddtc.state.gov, on or before July 27,


      2018.


(c)   Defendants' issuance of a letter to Plaintiffs on or before July 27, 2018, signed by


      the Deputy Assistant Secretary for Defense Trade Controls, advising that the


      Published Files, Ghost Gunner Files, and CAD Files are approved for public


      release (i.e., unlimited distribution) in any form and are exempt from the export


      licensing requirements of the ITAR because they satisfy the criteria of 22 C.F.R. §


      125.4(b)(13). For the purposes of 22 C.F.R. § 125.4(b)(13) the Department of


      State is the cognizant U.S. Government department or agency, and the Directorate


      of Defense Trade Controls has delegated authority to issue this approval.


(d)   Defendants' acknowledgment and agreement that the temporary modification of


      USML Category I permits any United States person, to include DD's customers


      and SAF's members, to access, discuss, use, reproduce, or otherwise benefit from


      the technical data that is the subject of the Action, and that the letter to Plaintiffs


      permits any such person to access, discuss, use, reproduce or otherwise benefit


      from the Published Files, Ghost Gunner Files, and CAD Files.


(e)   Payment in the amount of $39,58 1 .00. This figure is inclusive of any interest and


      is the only payment that will be made to Plaintiffs or their counsel by Defendants


      under this Settlement Agreement. Plaintiffs' counsel will provide Defendants'


                                         2
             counsel with all information necessary to effectuate this payment.


     The items set forth in subparagraphs (a) through (e) above constitute all relief to be


     provided in settlement of the Action, including all damages or other monetary relief,


     equitable relief, declaratory relief, or relief of any form, including but not limited to,


     attorneys' fees, costs, and/or relief recoverable pursuant to 2 U.S.C. § 1302, 2 U.S.C. §


     1311,2 U.S.C. § 1317, 22 U.S.C. § 6432b(g), 28 U.S.C. § 1920, Fed. R. Civ. P. 54(d),


     and the Local Rules.




2.   Dismissal with Prejudice : At the time of the execution of this Settlement Agreement,


     Plaintiffs agree to have their counsel execute and provide to Defendants' counsel an


     original Stipulation for Dismissal with Prejudice pursuant to Fed. R. Civ. P.


     4 1 (a)( 1 )(A)(ii) and 41(a)(1)(B). Counsel for Defendants agree to execute the stipulation


     and file it with the Court in the Action, no sooner than 5 business days after the


     publication of the announcement described in Paragraph 1 (b) of this Settlement


     Agreement and issuance of the letter described in Paragraph 1(c) of this Settlement


     Agreement. A copy of the Stipulation for Dismissal with Prejudice is attached hereto.




3.   Release: Plaintiffs, for themselves and their administrators, heirs, representatives,


     successors, or assigns, hereby waive, release and forever discharge Defendants, and all of


     their components, offices or establishments, and any officers, employees, agents, or


     successors of any such components, offices or establishments, either in their official or


                                                3
     individual capacities, from any and all claims, demands and causes of action of every


     kind, nature or description, whether currently known or unknown, which Plaintiffs may


     have had, may now have, or may hereafter discover that were or could have been raised


     in the Action.




4.   No Admission ofLiability: This Settlement Agreement is not and shall not be construed


     as an admission by Defendants of the truth of any allegation or the validity of any claim


     asserted in the Action, or of Defendants' liability therein. Nor is it a concession or an


     admission of any fault or omission in any act or failure to act. Nor is it a concession or


     admission as to whether the monetary or equitable relief, attorneys' fees, costs, and


     expenses sought by Plaintiffs in the Action, are reasonable or appropriate. None of the


     terms of the Settlement Agreement may be offered or received in evidence or in any way


     referred to in any civil, criminal, or administrative action other than proceedings


     permitted by law, if any, that may be necessary to consummate or enforce this Settlement


     Agreement. The terms of this Settlement Agreement shall not be construed as an


     admission by Defendants that the consideration to be given hereunder represents the


     relief that could be recovered after trial. Defendants deny that they engaged in ultra vires


     actions, deny that they violated the First Amendment, Second Amendment, or Fifth


     Amendment of the United States Constitution, and maintain that all of the actions taken


     by Defendants with respect to Plaintiffs comply fully with the law, including the United


     States Constitution.


                                               4
5.   Merger Clause: The terms of this Settlement Agreement constitute the entire agreement


     of Plaintiffs and Defendants entered into in good faith, and no statement, remark,


     agreement or understanding, oral or written, which is not contained therein, shall be


     recognized or enforced. Plaintiffs acknowledge and agree that no promise or


     representation not contained in this Settlement Agreement has been made to them and


     they acknowledge and represent that this Settlement Agreement contains the entire


     understanding between Plaintiffs and Defendants and contains all terms and conditions


     pertaining to the compromise and settlement of the disputes referenced herein. Nor does


     the Parties' agreement to this Settlement Agreement reflect any agreed-upon purpose


     other than the desire of the Parties to reach a full and final conclusion of the Action, and


     to resolve the Action without the time and expense of further litigation.




6.   Amendments: This Settlement Agreement cannot be modified or amended except by an


     instrument in writing, agreed to and signed by the Parlies, nor shall any provision hereof


     be waived other than by a written waiver, signed by the Parties.




7.   Binding Successors : This Settlement Agreement shall be binding upon and inure to the


     benefit of Plaintiffs and Defendants, and their respective heirs, executors, successors,


     assigns and personal representatives, including any persons, entities, departments or


     agencies succeeding to the interests or obligations of the Parties.


                                               5
8.    Consultation with Counsel: Plaintiffs acknowledges that they have discussed this


      Settlement Agreement with their counsel, who has explained these documents to them


      and that they understand all of the terms and conditions of this Settlement Agreement.


      Plaintiffs further acknowledge that they have read this Settlement Agreement, understand


      the contents thereof, and execute this Settlement Agreement of their own free act and


      deed. The undersigned represent that they are fully authorized to enter into this


      Settlement Agreement.




9.    Execution: This Settlement Agreement may be executed in one or more counterparts,


      each of which shall be deemed an original, and all of which together constitute one and


      the same instrument, and photographic copies of such signed counterparts may be used in


      lieu of the original.




10.   Jointly Drafted Agreement: This Settlement Agreement shall be considered a jointly


      drafted agreement and shall not be construed against any party as the drafter.




11.   Tax and Other Consequences: Compliance with all applicable federal, state, and local tax


      requirements shall be the sole responsibility of Plaintiffs and their counsel. Plaintiffs and


      Defendants agree that nothing in this Settlement Agreement waives or modifies federal,


      state, or local law pertaining to taxes, offsets, levies, and liens that may apply to this


                                                6
      Settlement Agreement or the settlement proceeds, and that Plaintiffs are executing this


      Settlement Agreement without reliance on any representation by Defendants as to the


      application of any such law.




12.   Definitions : As used in this Settlement Agreement, certain terms are defined as follows:


             The phrase "Published Files" means the files described in paragraph 25 of

             Plaintiffs' Second Amended Complaint.

             The phrase " Ghost Gunner Files" means the files described in paragraph 36 of

             Plaintiffs' Second Amended Complaint.

             The phrase " CAD Files" means the files described in paragraph 40 of Plaintiffs'

             Second Amended Complaint.

             The phrase " Other Files" means the files described in paragraphs 44-45 of

             Plaintiffs' Second Amended Complaint.

             The phrase "Military Equipment ' means (1) Drum and other magazines for

             firearms to .50 caliber (12.7 mm) inclusive with a capacity greater than 50 rounds,

             regardless of jurisdiction of the firearm, and specially designed parts         and

             components therefor; (2) Parts and components specially designed for conversion

             of a semi-automatic firearm to a fully automatic firearm; (3) Accessories or

             attachments specially designed to automatically stabilize aim (other than gun

             rests) or for automatic targeting, and specially designed parts and components

             therefor.

             The phrase "technical data that is the subject of the Action" means: (1) the

             Published Files; (2) the Ghost Gunner Files; (3) the CAD Files; and (4) the Other

             Files insofar as those files regard items exclusively: (a) in Category 1(a) of the

             United States Munitions List (USML), as well as barrels and receivers covered by

             Category 1(g) of the USML that are components of such items; or (b) items.


                                               7
         covered by Category 1(h) of the USML solely by reference to Category 1(a),
         excluding Military Equipment.


Dated:      , 2018




                                     Dated:                 , 2018


                                                                     L*




                                              Matthew A. GoTdstSix-^
                                              Snell & Wilmer LLP
                                              One South Church Ave. Ste. 1500
                                              Tucson, Arizona 85701
                                              Counsel for Plaintiffs



                                    Dated                   , 2018




                                              Eric J. soskihJ
                                              Stuart J. Robinson
                                             United States Department of Justice
                                             Civil Division, Federal Programs Branch
                                             20 Massachusetts Ave., N.W.
                                             Washington, D.C. 20001
                                             Tel. (202) 353-0533


                                             Counselfor Defendants




                                         8
	
	
            	
            	
            	
        Exhibit	D	
	   	
                                                      United States Department of State
                                                      Bureau ofPolitical-Military Affairs
                                                      Directorate ofDefense Trade Controls
                                                      Washington, D.C. 20522-0112



                                                                          July 27, 2018


Mr. Cody R. Wilson, Defense Distributed, and Second Amendment Foundation, Inc.
c/o Mr. Matthew A. Goldstein
Snell & Wilmer
One South Church Avenue
Suite 1500
Tucson, AZ 85701-1630


RE:   Directorate of Defense Trade Controls Approval of Certain Files for Public Release


Dear Mr. Wilson, Defense Distributed, and Second Amendment Foundation, Inc.:


       This letter is provided in accordance with section 1(c) of the Settlement Agreement in the
matter of Defense Distributed, etal, v. U.S. Department ofState, etal., No. 15-cv-372-RP
(W.D. Tx.) (hereinafter referred to as "Defense Distributed"). As used in this letter,


       - The phrase "Published Files" means the files described in paragraph 25 of Plaintiffs'
       Second Amended Complaint in Defense Distributed.
       - The phrase "Ghost Gunner Files" means the files described in paragraph 36 of
       Plaintiffs' Second Amended Complaint in Defense Distributed.
       - The phrase "CAD Files" means the files described in paragraph 40 of Plaintiffs' Second
       Amended Complaint in Defense Distributed.


        The Department understands that Defense Distributed submitted the Published Files,
Ghost Gunner Files, and CAD Files to the Department of Defense's Defense Office of
Prepublication and Security Review (DOPSR) in 2014 to request review for approval for public
release pursuant to International Traffic in Arms Regulations (ITAR) § 125.4(b)(13), It is our
further understanding that DOPSR did not make a determination on the eligibility of these files
for release, but instead referred you to the Directorate of Defense Trade Controls (DDTC)
regarding public release of these files.




                                                1
       I advise you that for the purposes of ITAR § 125.4(b)(13), the Department of State is a
cognizant U.S. government department or agency, and DDTC has authority to issue the requisite
approval for public release. To that end, I approve the Published Files, Ghost Gunner Files, and
CAD Files for public release (i.e., unlimited distribution). As set forth in ITAR § 125.4(b)(13),
technical data approved for public release by the cognizant U.S. government department or
agency is not subject to the licensing requirements of the ITAR.


                                                       Sincerely,




                                                       Acting Deputy Assistant Secretary for the
                                                       Directorate of Defense Trade Controls




                                                 2
	
	
            	
            	
            	
        Exhibit	E	
            	
	   	
                        81,7(' 67 7(6 ',675,&7 &2857

             :(67(51 ',675,&7 2) : 6 ,1 721                             7 6( 77/(

BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB


 67 7( 2) : 6 ,1 721           HW DO                     &                  56/

                        3ODL WLIIV                       6( 77/(            : 6 ,1 721

 Y                                                           J VW

 81,7(' 67 7(6 '(3 570(17 2)                             027,21         ( 5,1
 67 7( HW DO

                        'HIH GD WV

BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

                9(5 7,0 5(3257 2) 352&((',1 6
             ()25( 7 ( 2125 /( 52 (57 6 / 61,.
                 81,7(' 67 7(6 ',675,&7 -8' (
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB



 33( 5 1&(6




 )RU WKH 3ODL WLIIV                -HIIUH                 5 SHUW
                                    WWRU H               H HUDO V 2IILFH
                                   32 R
                                   2O PSLD           :

                                   -HIIUH 7 6SU J
                                   .ULVWL   H HVNL
                                    DFKDU 3 -R HV
                                    WWRU H   H HUDO V 2IILFH
                                         WK YH H
                                   6 LWH
                                   6HDWWOH :

                                   6FRWW - .DSOD
                                   2UHJR 'HSDUWPH W RI - VWLFH
                                       6: 0DUNHW 6WUHHW
                                   3RUWOD G 25

     6   S          S          7           S   S                        S
             505   55     D   R W 5 SR W           W ZD W W   W     W             DWW
UHJ ODWLR V KHUH DUH                  DUURZO        WDLORUHG           D G WKHUH V D

SURFHG UH WR FKDOOH JH LW ZLWK D &-                                    G WKH GHFODUDWLR

IURP 0V         J LUUH L GLFDWHG WKDW PRVW &-V DUH JUD WHG

WKDW        , PHD     R        UH DOORZHG WR H SRUW WKH LWHP

      )L DOO        WKHUH DUH DOWHU DWLYH DYH                          HV WR SURG FH WKLV

L IRUPDWLR                 W KHUH          RWDEO         LW R O         DSSOLHV WR , WHU HW

SRVWL J         7KH       FD    KD G WKHP DUR              G GRPHVWLFDOO               G DOVR

WKHUH V D ZLGH H FHSWLR                    L      WKH VWDW WH IRU JH HUDO

VFLH WLILF          PDWKHPDWLFDO RU H JL HHUL J SDSHUV

      , ZR OG       RWH WKDW - GJH 3LWPD                    V GHFLVLR        UHOLHG R       D

1L WK &LUF LW FDVH               ZKLFK ZH DJDL              EHOLHYH FR WUROV           LV WKH

        D    FDVH     IURP WKH 1L WK &LUF LW L                                ZKHUH WKH 1L WK

&LUF LW T RWHG                 T RWH VD V           LW UHSHDWHGO            UHMHFWHG )LUVW

 PH GPH W FKDOOH JHV WR WKH                        (&      LWV LPSOHPH WDWLR           RI

UHJ ODWLR V L             LWV SUHGHFHVVRU VWDW WH

      6R     DJDL      ZH EHOLHYH WKDW GHFLGHV WKH LVV H ZLWK WKH

)LUVW       PH GPH W             W     R U        R RU R O         KDV WR UHDFK WKHVH

LVV HV R       WKH EDOD FL J RI WKH HT LWLHV WHVW IRU D

L M     FWLR

      0RYL J R        WR WKH EDOD FL J RI WKH HT LWLHV                           :H EHOLHYH

WKHUH V D UHDO D G SUHVH W GD JHU WR WKH S EOLF VDIHW                                           7KH

3UHVLGH W VHHPV WR DJUHH                          G WKH SUHOLPL DU            L M     FWLR        LI

LW ZHUH LVV HG             DV ZLWK WHPSRUDU                UHVWUDL L J RUGHUV           ZLOO

 RW KDUP WKH JRYHU PH W                      ,W ZR OG S W              V EDFN WR ZKHUH ZH

ZHUH EHIRUH WKLV DOO KDSSH HG                            V WR WKH )LUVW          PH GPH W



                505   55         D   R W 5 SR W         W ZD W W   W    W       DWW
SDUW RI WKH SURFHVV                  RU    ZH M VW ZD WHG WR FKD JH WKH

     FDOLEHU RU OHVV                 R D WRPDWLF         D G ZH GLG              W HYH        WKL N

DER W WKH             ' SUL WL J"

                 05    0 (56         R U     R RU     , WKL N WKH IDFH RI WKH

GRF PH WV WKDW ZH YH UHOLHG R                        D G S W EHIRUH WKH &R UW

V JJHVWV WKDW WKHUH V EHH                     D     HDU V OR J HIIRUW WR UHYLVH WKH

8 LWHG 6WDWHV 0                LWLR V /LVW             G DV SDUW RI WKDW                  WKH

M GJPH W KDV EHH                PDGH WKDW V E             FDOLEHU           R D WRPDWLF

ILUHDUPV R JKW                RW EH UHJ ODWHG            GHU WKH           (&     D G ,7 5            G

WKDW H WH GV WR SURIHVVLR DO ILUHDUPV RU SODVWLF ILUHDUPV

SURYLGHG WKDW WKH               DUH       R D WRPDWLF D G V E                     FDOLEHU

     7R EH FOHDU              HYH    LI WKH &R UW ZHUH WR JUD W SODL WLIIV

HYHU        R     FH RI UHOLHI WKDW WKH               VHHN L         WKLV FDVH           'HIH VH

'LVWULE WHG FR OG VWLOO PDLO HYHU                           PHULFD          FLWL H        L     WKH

FR     WU       WKH ILOHV WKDW DUH DW LVV H KHUH                                G ZKDW WKDW JHWV

DW     D G ZKDW , UHDOO               ZD W WR         GHUVFRUH            LV WKH I        GDPH WDO

GLVFR           HFW EHWZHH      WKH FODLPV WKDW SODL WLIIV DUH DVVHUWL J

KHUH        D G WKH VWDW WRU              UHJLPH DW LVV H

       JDL            WKHUH DUH GRPHVWLF SURKLELWLR V R                           GHWHFWDEOH

ILUHDUPV          R     ILUHDUP SRVVHVVLR                6RPH RI WKRVH DUH IHGHUDO

6RPH RI WKRVH DUH VWDWH                           G DOO UHPDL        R     WKH ERRNV D G

FDSDEOH RI EHL J H IRUFHG                           W SODL WLIIV DUH WU L J WR UHO

R    WKH ZUR J VWDW WHV

     6R OHW PH VWDUW E                 WDONL J DER W SODL WLIIV                    WKHRU        RI

L M U           ZKLFK LV UHOHYD W WR WKHLU FODLPV RI ERWK VWD GL J



                   505   55      D   R W 5 SR W       W ZD W W   W    W            DWW
WKH IHGHUDO JRYHU PH W IROORZ WKHLU U OHV L                                     PDNL J WKH

PRGLILFDWLR           D G VH GL J WKH OHWWHU"                           G , ZLOO GHDO ZLWK

WKRVH L        WKDW WHFK LFDO DUH D

        W D VRO WLR             WR WKH JUHDWHU SUREOHP LV VR P FK EHWWHU

V LWHG WR WKH RWKHU WZR EUD FKHV RI JRYHU PH W                                                  G , UHDOO

KRSH D G ZLVK WKDW WKH ( HF WLYH                             UD FK D G &R JUHVV ZR OG

IDFH     S WR WKLV D G VD                  LW V D WR JK LVV H                   E W WKDW V ZK

 R     JRW L WR S EOLF VHUYLFH WR EHJL                             ZLWK

        W WKD NV YHU             P FK         'LG       R     KDYH D          WKL J HOVH

0U     5 SHUW"

              05    583(57            , GR        RW    R U        R RU

              7 ( &2857              , P JRL J WR WDNH WKH PDWWHU                               GHU

DGYLVHPH W            7KHUH LV VRPH H FHOOH W EULHIL J D G LVV HV WKDW

, ZD W WR WDNH D FORVHU ORRN DW                              , ZLOO GHIL LWHO                   JHW D

ZULWWH        GHFLVLR          R W E     0R GD               J VW         WK     6R         R    OO KDYH

LW IRU V UH EHIRUH WKH H SLUDWLR                             RI WKH 752 R             WKH         WK

     2ND           7KD NV YHU          P FK        FR       VHO     :H DUH DGMR U HG

                                              GMR U HG

                                     & ( 5 7 , ) , &                7 (



     , FHUWLI         WKDW WKH IRUHJRL J LV D FRUUHFW WUD VFULSW IURP

WKH UHFRUG RI SURFHHGL JV L                        WKH DERYH H WLWOHG PDWWHU



 V       EE           U

'( ,( 851
&2857 5(3257(5


                505       55     D   R W 5 SR W         W ZD W W    W     W           DWW
	
	
        	
        	
        	
    Exhibit	F	
        	
DEFCAD                                                                                                                                  11/19/18, 9'39 PM


                      https://defcad.com/                                                                 Go    JUL AUG OCT                   !    ⍰❎
                    272 captures                                                                                    30                             f %
                    2 Feb 2011 - 19 Nov 2018                                                                   2017 2018 2019           ▾ About this capture



  DEFCAD                                                                                         Search        Partner          Login             Sign Up
  $280K/$400K (70%) DONATE



                                               BUY YOUR FILES TODAY. SIGN UP TO SELL.
                   DISCOVER                                                BUY                                    CONTRIBUTE




   Browse a growing library of files from enthusiasts          DEFCAD is a public marketplace.        Participate in the active development of your
                  and engineers.                                                                                   Second Amendment.




    Featured          Most Recent               Alphabetical




https://web.archive.org/web/20180830201455/https:/defcad.com/                                                                                   Page 1 of 3
DEFCAD                                                                                                              11/19/18, 9'39 PM




   AR-15                          77     vz. 58                  8     AR-10               13    Liberator                     90
         DefDist                 3263           DefDist         2152       DefDist        2547       DefDist                  5050
         Jul 27, 2018                           Jul 27, 2018               Jul 27, 2018              Jul 27, 2018




    DD AR-15 80%                         Beretta 92FS            36    Ghost Gunner 2      18    DPMS 308 80%
    Lower                         27
                                                DefDist                    DefDist
                                                                                                 Lower                         8
                                                Jul 27, 2018
                                                                3534       Jul 27, 2018
                                                                                          119
          DefDist                 3174                                                               DefDist                   98
          Jul 27, 2018                                                                               Jul 27, 2018




    Ruger 10/22                    13    1911                    21
          DefDist                               DefDist
          Jul 27, 2018            2431          Jul 27, 2018    3017




https://web.archive.org/web/20180830201455/https:/defcad.com/                                                             Page 2 of 3
DEFCAD                                                                            11/19/18, 9'39 PM




  DEFCAD                                                        About   FAQ   Contact    Privacy


  Defense Distributed. All rights reserved.
                                                                              ○
                                                                              ! ○
                                                                                " ○
                                                                                  # ○
                                                                                    $




https://web.archive.org/web/20180830201455/https:/defcad.com/                           Page 3 of 3
	
	
            	
            	
            	
        Exhibit	G	
            	
            	
	   	
DD AR-15 80% Lower | DEFCAD                                                                                                                  11/19/18, 11'59 PM




   DEFCAD                                                             Search                Partner                    Login                   Sign Up
   $342K/$400K (86%) DONATE




   DD AR-15 80% Lower                                                                                                   PURCHASE
            By DefDist

                                                                                                                                     e ⍰
                                                                                                                              S h a r!                   ❎
                                                                                                                                                   f %
   DD AR-15 80% Lower
    https://defcad.com/library/0dd85faa-faa6-42b5-8167-52f8f863bfd8/                                                                      Go           AUG SEP

   Allcapture
   1   products sold on this website are electronic files for unassembled individual                                         30               3174          23
   parts
   23 Sep (i.e.,
          2018 merchandise  is to be sold unassembled). The files shown on this site are                                          ▾ About this2017   2018
                                                                                                                                               capture
   only available to U.S. Persons, as defined at 22 C.F.R. 120.15. The files are also not
   available to persons outside the United States or to residents of and persons in the
   following blue states: State of New Jersey, Commonwealth of Pennsylvania, State of                         C r e at e d          J u ly 2 7 ,
   Washington, State of Connecticut, State of Maryland, State of New York, State of                           d at e :              2018
   Oregon, Commonwealth of Massachusetts, District of Columbia, State of California,
   State of Colorado, State of Delaware, State of Hawaii, State of Illinois, State of Iowa,                   F i l e t y p e s : s l d p r t, s t p
   State of Minnesota, State of North Carolina, State of Rhode Island, State of
                                                                                                              C at e g o r y: N o n e
   Vermont, Commonwealth of Virginia, State of Maine
                                                                                                              Ta g s : N o n e

       Files (1)                                                                    Type

https://web.archive.org/web/20180923135725/https://defcad.com/library/0dd85faa-faa6-42b5-8167-52f8f863bfd8/                                            Page 1 of 4
DD AR-15 80% Lower | DEFCAD                                                                                                   11/19/18, 11'59 PM



                                                                                                              ! No License
             ar15_80_percent_lower.                                     s l d p r t, s t p                      Report this
             zip                                                                                              " content




        Comments (30)


         Please login to add comments


                      MaxKulik
                      My download link to get ALL the DD files has changed
                      to:
                      http://MaxKulik.net/downloads.html
                      Happy Printing!

                                                                 2 d ay s , 1 2 h o u r s

                      hardwired79
                      Thanks MaxKulik!

                                                                  3 d ay s , 9 h o u r s

                      MaxKulik
                      I would like to just share again:

                      The files are downloadable on my personal server here:
                      http://MaxKulik.net/DDCAD.zip

                                                                    1 w e e k , 4 d ay s

                      HammerHead1911
                      can't download -_-

                                                                1 month, 2 weeks

                      Vyrd
                      why i can't download?

                                                                1 month, 2 weeks


https://web.archive.org/web/20180923135725/https://defcad.com/library/0dd85faa-faa6-42b5-8167-52f8f863bfd8/                         Page 2 of 4
DD AR-15 80% Lower | DEFCAD                                                                                               11/19/18, 11'59 PM



                      BLACKCELL
                      find book on new weapons www.DELTAPress.com

                                                                1 month, 3 weeks

                      Trend777
                      Is it not downloadable? Im at Puerto Rico

                                                                1 month, 3 weeks

                      markhargrave
                      are these just the mill ones or is the 3D print one out
                      there?

                                                                1 month, 3 weeks

                      Lobison
                      so we still can not download ?

                                                                1 month, 3 weeks

                      Noback
                      Good

                                                                1 month, 3 weeks



                                  Load more comments




   DEFCAD                                                                 About          FAQ         Contact    Privacy        Terms


   Defense Distributed. All rights reserved.
                                                                                                               ○
                                                                                                               ! ○
                                                                                                                 " ○
                                                                                                                   # ○
                                                                                                                     $




https://web.archive.org/web/20180923135725/https://defcad.com/library/0dd85faa-faa6-42b5-8167-52f8f863bfd8/                     Page 3 of 4
DD AR-15 80% Lower | DEFCAD                                                                                   11/19/18, 11'59 PM




https://web.archive.org/web/20180923135725/https://defcad.com/library/0dd85faa-faa6-42b5-8167-52f8f863bfd8/         Page 4 of 4
	
	
            	
            	
            	
        Exhibit	H	
            	
            	
	   	
11/19/2018                                                       defdist.org Mail - DEFCAD ﬁle shipping



                                                                                                  Paloma Heindorff <paloma@defdist.org>



  DEFCAD file shipping 
  3 messages

  Paloma <paloma@defdist.org>                                                                   Fri, Nov 2, 2018 at 2:11 PM
  To: Stephen Sheftall <sales@ghostgunner.net>, Stacie Frost <shipping@ghostgunner.net>, Justin Frost
  <jrf@ghostgunner.net>

    Hi guys, quick note: please halt all shipments of DEFCAD files until further notice. 
     

    ­­  

     Paloma Heindorff
     Director
      

     Defense Distributed
     2320 Donley Drive, Unit C 
     Austin, TX 78758 
     p:  512.584.8013 

     www.ghostgunner.net 
      
     This e­mail transmission contains
     confidential information that is the property
     of the sender and the organization
     (DEFENSE DISTRIBUTED, INC.) for which
     the sender represents. If you are not the
     intended recipient and have by accident
     received this email, please do not retain,
     disclose, reproduce or distribute the
     contents of this e­mail transmission, or take
     any action in relevance thereon or pursuant
     thereto.  Please notify the sender of the
     error by responding to the email
     accordingly in a timely and reasonable
     fashion otherwise failure to do so may
     cause legal action to be taken.  
     Thank you.



  Stephen Sheftall <sales@ghostgunner.net>                                                                        Fri, Nov 2, 2018 at 2:28 PM
  To: Paloma <paloma@defdist.org>

    Copy that.
     
    Stephen Sheftall 
     Ghost Gunner Sales 
      
     Ghost Gunner
     2320 Donley Drive Suite C 
     Austin, TX 78758 
     p:  512.584.8013
     www.ghostgunner.net 
      
     This e­mail transmission contains
     confidential information that is the property
     of the sender and the organization (GHOST
     GUNNER, INC.) for which the sender
     represents. If you are not the intended
     recipient and have by accident received this
     email, please do not retain, disclose,

https://mail.google.com/mail/u/3?ik=b18f362a0c&view=pt&search=all&permthid=thread-a%3Ar-8089747374748517305&simpl=msg-a%3Ar-61549998074876310…   1/2
11/19/2018                                                       defdist.org Mail - DEFCAD ﬁle shipping
     reproduce or distribute the contents of this
     e­mail transmission, or take any action in
     relevance thereon or pursuant thereto. 
     Please notify the sender of the error by
     responding to the email accordingly in a
     timely and reasonable fashion otherwise
     failure to do so may cause legal action to
     be taken.  
     Thank you.
    [Quoted text hidden]



  Justin Frost <jrf@ghostgunner.net>                                                                              Fri, Nov 2, 2018 at 2:31 PM
  To: paloma@defdist.org

    Got it. 
    [Quoted text hidden]
    ­­  

                Justin Frost 
                 Ghost Gunner Tech Support
                 Ghost Gunner
                 2320 Donley Drive Suite C 
                 Austin, TX 78758 
                 p:  737­212­1979
                 www.ghostgunner.net 
                  
                 This e­mail transmission contains
                 confidential information that is the property
                 of the sender and the organization (GHOST
                 GUNNER, INC.) for which the sender
                 represents. If you are not the intended
                 recipient and have by accident received this
                 email, please do not retain, disclose,
                 reproduce or distribute the contents of this
                 e­mail transmission, or take any action in
                 relevance thereon or pursuant thereto. 
                 Please notify the sender of the error by
                 responding to the email accordingly in a
                 timely and reasonable fashion otherwise
                 failure to do so may cause legal action to
                 be taken.  
                 Thank you.


            




https://mail.google.com/mail/u/3?ik=b18f362a0c&view=pt&search=all&permthid=thread-a%3Ar-8089747374748517305&simpl=msg-a%3Ar-61549998074876310…   2/2
Exhibit	I	
Scanned with CamScanner
Scanned with CamScanner
